PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SPX FLOW TECHNOLOGY DANMARK A/S
Application No. 14/428,332
Filed: 13 Mar 2015
For: Method, Use And Apparatus For Continuous Reversal Or Breaking Of An Oil-In-Water Emulsion Food Product By Means Of Hydrodynamic Cavitation
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed July 22, 2022, in response to the decision mailed May 26, 2022, dismissing the original petition to revive the above-identified application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The above-identified application became abandoned for failure to timely file a proper reply to the final Office action mailed August 31, 2017, which set a three (3) month shortened statutory period for reply. A two (2) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on February 1, 2018. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on January 31, 2018. A Notice of Abandonment was mailed on July 17, 2020.
 
The petition filed satisfies the requirements under 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the required inventor’s oath or declaration for each named inventor on July 22, 2022, a Request for Continued Examination (RCE) and fee of $2,000, and the submission required by 37 CFR 1.114; (2) the petition fee of $2,100, as set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7560. 


This application is being referred to Technology Center Art Unit 1792 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


/JASON C OLSON/Acting Deputy Director
Office of Petitions